FILED

AUS 23 2019

U.S. CLERK’S OFFICE
UNITED STATES DISTRICT COURT INDIANAPOL| S, INDIANA

SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
DANA GOOT ) CASE NO.
laintiff,
Plaintiff,
sin ) 2419-857 5 7we-TAB
vs. )
)
HARRIS & HARRIS, LTD. )
)
Defendant. )

APPEARANCE
To: The Clerk of the Court and all parties of record:
I am admitted or otherwise authorized to practice in this Court, and I appear in this case as
counsel for HARRIS & HARRIS LTD.
RUBIN & LEVIN, P.C.

Attorneys for HA HARRIS LTD.

   

By eynold T. Berry
Reynold T. Berry

Atty. No. 25482-49

CERTIFICATE OF SERVICE

 

This is to certify that a true and correct copy of the foregoing document has been forwarded to parties
entitled to notice of the same via ECF/first class mail/email/CMRRR on this 23rd day of August, 2019:

Dana Goot
1001 Fawn View Dr.
Carmel, IN 46032

/s/Reynold T. Berry
Reynold T. Berry

 
RUBIN & LEVIN, P.C.

135 N. Pennsylvania St., Suite 1400
Indianapolis, IN 46204

(317) 634-0300 - FAX No. (317) 263-9410

Email: rberry@rubin-levin.net ;
GAWP80\GENLIT\Harris & Harris-Goot-83919902\Appearance.wpd
